DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15, and 20-23 of U.S. Patent No. 10,861,565.  Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are nominal and would have been obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 5-8, 10, 12-15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matano (US 2008/0008014).

Regarding claim 1, Matano discloses a system comprising: 
an array of memory cells (fig. 1: MC) including multiple signal lines (fig. 1: BL, SAP), each signal line configured to provide access to a group of memory cells (figs. 1, 4: a group of memory cells MC electrically coupled to each signal line BL and SAP can be accessed) responsive to a bias condition (fig. 4: i.e. turning ON transistor 13 results in a biasing condition in which signal lines are biased with applied voltages; para 0055) of the respective signal line (figs. 1, 4: BL, SAP); and
a compensation circuit (fig. 1: 100) configured to provide a respective bias signal (fig. 4, t12-t14: a respective bias signal is provided to signal line BL and signal line SAP) to each of the multiple signal line, each respective bias signal (fig. 4, t12-t14: i.e. respective bias signal provided to signal lines BL and SAP) having an overdrive voltage greater than a target voltage (fig. 4, t13-t14: an overdrive voltage of signal line BL, is lower than VOD and higher than target voltage VARY; an overdrive voltage of signal line SAP, at VOD, is higher than target voltage VARY) by a selected one of a stored distribution (fig. 4: i.e. waveforms of the signal lines prior to time t12 are stored distribution) of increments (fig. 4: i.e. a difference between the overdrive voltage and the target voltage VARY of each signal line BL and SAP) across the multiple signal lines and a selected overdrive period (fig. 4: t13-t14) to compensate for variance (i.e. compensating for disturbances) in an electrical parameter (i.e. electrical parameters such as noise and parasitic capacitance; para 0060-0061) across the signal lines (figs. 1, 4: BL, SAP).

Regarding claim 3, Matano discloses the system, wherein the compensation circuit comprises multiple trim values to provide the respective bias signal (fig. 4: respective bias signal is shown with adjustments distributed during t12-t14), the multiple trim values distributed across the multiple signal lines using at least one of: a linear function; a piece-wise constant function; a piece-wise linear function; or a piece-wise polynomial function (fig. 4: waveforms of the signal lines exhibits a piece-wise polynomial function).

Regarding claim 5, Matano discloses the system, wherein the compensation circuit is configured to determine the bias signals for the multiple signal lines using a relationship between the selected increment (fig. 4: i.e. the difference between the overdrive voltage and the target voltage VARY of each signal line BL and SAP)  and the selected overdrive period (fig. 4: t13-t14) and an electrical characteristic of the array of memory cells (i.e. sensing an electrical potential of the memory cells; para 0035-0036).

Regarding claim 6, Matano discloses the system, wherein the electrical characteristic of the array of memory cells comprises at least one of a resistance or a capacitance of at least one of the multiple signal lines (fig. 2: i.e. capacitance due to memory cell capacitor C).  

Regarding claim 7, Matano discloses the system, wherein the electrical characteristic of the array of memory cells comprises a range of resistances across the multiple signal lines (figs. 1, 4: electrical resistances respective to each multiple signal lines).

Regarding claim 8, Matano discloses a system comprising:
an array of memory cells (fig. 1: MC) including multiple signal lines (fig. 1: BL, SAP), each signal line configured to provide access to a group of memory cells (figs. 1, 4: a group of memory cells MC electrically coupled to each signal line BL and SAP can be accessed) responsive to a bias condition (fig. 4: i.e. turning ON transistor 13 results in a biasing condition in which signal lines are biased with applied voltages; para 0055) of the respective signal line (figs. 1, 4: BL, SAP); and
a compensation circuit (fig. 1: 100) configured to provide a respective bias signal (fig. 4, t12-t14: a respective bias signal is provided to signal line BL and signal line SAP) to each of the multiple signal line, each respective bias signal (fig. 4, t12-t14: i.e. respective bias signal provided to signal lines BL and SAP) having an overdrive voltage greater than a target voltage (fig. 4, t13-t14: an overdrive voltage of signal line BL, is lower than VOD and higher than target voltage VARY; an overdrive voltage of signal line SAP, at VOD, is higher than target voltage VARY) by a selected increment (fig. 4: i.e. a difference between the overdrive voltage and the target voltage VARY of each signal line BL and SAP) and a selected one of a stored distribution (fig. 4: i.e. waveforms of the signal lines prior to time t12 are stored distribution) of overdrive periods (fig. 4: t13-t14) across the multiple signal lines to compensate for variance (i.e. compensating for disturbances) in an electrical parameter (i.e. electrical parameters such as noise and parasitic capacitance; para 0060-0061) across the signal lines (figs. 1, 4: BL, SAP).

Regarding claim 10, Matano discloses the system, wherein the compensation circuit comprises multiple trim values to provide the respective bias signal (fig. 4: respective bias signal is shown with adjustments distributed during t12-t14), the multiple trim values distributed across the multiple signal lines using at least one of: a linear function; a piece-wise constant function; a piece-wise linear function; or a piece-wise polynomial function (fig. 4: waveforms of the signal lines exhibits a piece-wise polynomial function).

Regarding claim 12, Matano discloses the system, wherein the compensation circuit is configured to determine the bias signals for the multiple signal lines using a relationship between the selected increment (fig. 4: i.e. the difference between the overdrive voltage and the target voltage VARY of each signal line BL and SAP)  and the selected overdrive period (fig. 4: t13-t14) and an electrical characteristic of the array of memory cells (i.e. sensing an electrical potential of the memory cells; para 0035-0036).

Regarding claim 13, Matano discloses the system, wherein the electrical characteristic of the array of memory cells comprises at least one of a resistance or a capacitance of at least one of the multiple signal lines (fig. 2: i.e. capacitance due to memory cell capacitor C).  

Regarding claim 14, Matano discloses the system, wherein the electrical characteristic of the array of memory cells comprises a range of resistances across the multiple signal lines (figs. 1, 4: electrical resistances respective to each multiple signal lines).

Regarding claim 15, Matano discloses a method comprising: 
providing, using a compensation circuit (fig. 1: 100), a respective bias signal (fig. 4, t12-t14: a respective bias signal is provided to signal line BL and signal line SAP) to each of multiple signal lines (fig. 1: BL, SAP) of an array of memory cells (fig. 1: MC) to access a group of memory cells (figs. 1, 4: a group of memory cells MC electrically coupled to each signal line BL and SAP can be accessed) responsive to a bias condition (fig. 4: i.e. turning ON transistor 13 results in a biasing condition in which signal lines are biased with applied voltages; para 0055) of the respective signal line (figs. 1, 4: BL, SAP), each respective bias signal (fig. 4, t12-t14: i.e. respective bias signal provided to signal lines BL and SAP) having an overdrive voltage greater than a target voltage (fig. 4, t13-t14: an overdrive voltage of signal line BL, is lower than VOD and higher than target voltage VARY; an overdrive voltage of signal line SAP, at VOD, is higher than target voltage VARY) by a selected one of a stored distribution (fig. 4: i.e. waveforms of the signal lines prior to time t12 are stored distribution) of increments (fig. 4: i.e. a difference between the overdrive voltage and the target voltage VARY of each signal line BL and SAP) across the multiple signal lines and a selected overdrive period (fig. 4: t13-t14) to compensate for variance (i.e. compensating for disturbances) in an electrical parameter (i.e. electrical parameters such as noise and parasitic capacitance; para 0060-0061) across the signal lines (figs. 1, 4: BL, SAP).

Regarding claim 17, Matano discloses the method, comprising determining, using the compensation circuit, the bias signals for the multiple signal lines using a relationship between the selected increments and the selected overdrive period and an electrical characteristic of the array of memory cells (i.e. sensing an electrical potential of the memory cells; para 0035-0036), wherein providing the respective bias signals comprise using multiple trim values distributed across the multiple signal lines (fig. 4: respective bias signals are shown with adjustments distributed during t12-t14) using at least one of: a linear function; a piece-wise constant function; a piece-wise linear function; or a piece-wise polynomial function (fig. 4: waveforms of the signal lines exhibits a piece-wise polynomial function).

Regarding claim 18, Matano discloses a method comprising: 
providing, using a compensation circuit (fig. 1: 100), a respective bias signal (fig. 4, t12-t14: a respective bias signal is provided to signal line BL and signal line SAP) to each of multiple signal lines (fig. 1: BL, SAP) of an array of memory cells (fig. 1: MC) to access a group of memory cells (figs. 1, 4: a group of memory cells MC electrically coupled to each signal line BL and SAP can be accessed) responsive to a bias condition (fig. 4: i.e. turning ON transistor 13 results in a biasing condition in which signal lines are biased with applied voltages; para 0055) of the respective signal line (figs. 1, 4: BL, SAP), each respective bias signal (fig. 4, t12-t14: i.e. respective bias signal provided to signal lines BL and SAP) having an overdrive voltage greater than a target voltage (fig. 4, t13-t14: an overdrive voltage of signal line BL, is lower than VOD and higher than target voltage VARY; an overdrive voltage of signal line SAP, at VOD, is higher than target voltage VARY) by a selected one of a stored distribution (fig. 4: i.e. waveforms of the signal lines prior to time t12 are stored distribution) of overdrive periods (fig. 4: t13-t14) across the multiple signal lines to compensate for variance (i.e. compensating for disturbances) in an electrical parameter (i.e. electrical parameters such as noise and parasitic capacitance; para 0060-0061) across the signal lines (figs. 1, 4: BL, SAP).

Regarding claim 20, Matano discloses the method, comprising determining, using the compensation circuit, the bias signals for the multiple signal lines using a relationship between the selected increments and the selected overdrive period and an electrical characteristic of the array of memory cells (i.e. sensing an electrical potential of the memory cells; para 0035-0036), wherein providing the respective bias signals comprise using multiple trim values distributed across the multiple signal lines (fig. 4: respective bias signals are shown with adjustments distributed during t12-t14) using at least one of: a linear function; a piece-wise constant function; a piece-wise linear function; or a piece-wise polynomial function (fig. 4: waveforms of the signal lines exhibits a piece-wise polynomial function).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matano (US 2008/0008014) in view of Ramaraju (US 10,236,053).

Regarding claim 4, Matano discloses the system, comprising a memory device, wherein the compensation circuit is configured to determine the bias signals for the multiple signal lines using a relationship between the selected increments (fig. 4: i.e. the difference between the overdrive voltage and the target voltage VARY of each signal line BL and SAP) and the selected overdrive period (fig. 4: t13-t14) to reduce a settling time of the target voltage on the multiple signal lines (fig. 4: i.e. a high speed sensing operation shortens the overdrive period, essentially reducing the settling time to reach the target voltage VARY of the multiple signal lines; para 0060-0061).
Matano does not expressly disclose wherein the memory device comprises multiple arrays of non-volatile memory cells.
Ramaraju discloses wherein the memory device comprises multiple arrays (fig. 1: 104) of non-volatile memory cells (fig. 10).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of  Matano is modifiable as (col. 1 lines 39-42 of Ramaraju).

Regarding claim 11, Matano discloses the system, comprising a memory device, wherein the compensation circuit is configured to determine the bias signals for the multiple signal lines using a relationship between the selected increments (fig. 4: i.e. the difference between the overdrive voltage and the target voltage VARY of each signal line BL and SAP) and the selected overdrive period (fig. 4: t13-t14) to reduce a settling time of the target voltage on the multiple signal lines (fig. 4: i.e. a high speed sensing operation shortens the overdrive period, essentially reducing the settling time to reach the target voltage VARY of the multiple signal lines; para 0060-0061).
Matano does not expressly disclose wherein the memory device comprises multiple arrays of non-volatile memory cells.
Ramaraju discloses wherein the memory device comprises multiple arrays (fig. 1: 104) of non-volatile memory cells (fig. 10).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of  Matano is modifiable as taught by Ramaraju for the purpose of providing stable operating signals by compensating for changes in voltages (col. 1 lines 39-42 of Ramaraju).

Allowable Subject Matter
Claim(s) 2, 9, 16, and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to dependent claim 2, the prior art fails to teach or suggest the claimed limitations, namely wherein the selected overdrive period is fixed to a constant value, and wherein the target voltage comprises a bias threshold voltage configured to be applied to a first signal line prior to performing a memory operation.
With respect to dependent claim 9, the prior art fails to teach or suggest the claimed limitations, namely wherein the selected increment is fixed to a constant value, and wherein the target voltage comprises a bias threshold voltage configured to be applied to a first signal line prior to performing a memory operation.
With respect to dependent claim 16, the prior art fails to teach or suggest the claimed limitations, namely wherein the selected overdrive period is fixed to a constant value, and wherein the target voltage comprises a bias threshold voltage configured to be applied to a first signal line prior to performing a memory operation.

 dependent claim 19, the prior art fails to teach or suggest the claimed limitations, namely wherein the selected increment is fixed to a constant value, and wherein the target voltage comprises a bias threshold voltage configured to be applied to a first signal line prior to performing a memory operation.
The allowable claims are supported in at least fig. 4 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267.  The examiner can normally be reached on Monday-Friday, 9:00 AM - 5:00 PM Eastern.  For interview requests, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at htt://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824